173 S.W.3d 927 (2005)
STATE of Missouri, Respondent,
v.
Antwan SCOTT, Appellant.
No. ED 84785.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Craig Allan Johnston, Columbia, MO, for appellant.
Deborah Daniels, Dora A. Fichter, co-counsel, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Antwan Scott (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of second-degree trafficking drugs other than methamphetamine and containing more than six grams of cocaine base, in violation of Section 195.223[1], and one count of possession of a controlled substance, marijuana, with intent to sell, in violation of 195.211. The trial court found Defendant to be a prior and persistent drug offender, subject to an extended term of imprisonment, and sentenced Defendant to concurrent terms of eleven years' imprisonment on the trafficking count and one year's imprisonment on the possession count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000.